PER CURIAM.
We reverse the order of the trial court which dismissed the wife’s supplemental petition for modification because we find that the petition alleged a substantial change in circumstances so as to withstand a motion to dismiss. § 61.14, Fla.Stat. (1981); 25 Fla.Jur.2d Family Law § 483. Should the trial judge find that a modification of alimony is proper under the facts of this case, he is. of course free to award any type of alimony which in his discretion he deems appropriate including an award of the supportive spouse’s interest in the former marital home. Canakaris v. Canakaris, 382 So.2d 1197, 1201 (Fla.1980).
By this reversal, we express no opinion as ultimate disposition of the case, as it is clearly within the trial judge’s discretion to determine both the propriety of alimony and the source of payment.
Reversed and remanded for further proceedings.